Case 2:21-mc-00961-UA Document 1-1 Filed 05/24/21 Page 1 of 2 Page ID #:3




 1 ROSE LEDA EHLER (State Bar No. 296523)
   Rose.Ehler@mto.com
 2 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue
 3 Fiftieth Floor
   Los Angeles, California 90071-3426
 4 Telephone: (213) 683-9100
   Facsimile: (213) 687-3702
 5
   Attorneys for Motion Picture Association, Inc.
 6
 7
 8
 9                      UNITED STATES DISTRICT COURT
10        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 In Re 17 U.S.C. § 512(h) Subpoena to        Case No.:    2:21-mc-00961
13 CLOUDFLARE, INC.                            DECLARATION OF JAN VAN
                                               VOORN IN SUPPORT OF
14                                             ISSUANCE OF SUBPOENA
                                               PURSUANT TO 17 U.S.C. § 512(h)
15
16
17
18
19
20
21 I, Jan van Voorn, the undersigned, declare that:
22        1.    I am Executive Vice President and Chief of Global Content Protection

23 for the Motion Picture Association, Inc. (“MPA”). I submit this declaration on
24 behalf of CBS Broadcasting, Inc., Universal Network Television LLC, Warner Bros.
25 Entertainment Inc. (“ACE Members”), each of which is a member of the Alliance
26 for Creativity and Entertainment (“ACE”). ACE is a global coalition of leading
27 content creators and on-demand entertainment services committed to supporting the
28 legal marketplace for video content and addressing the challenge of online piracy.
                                                                    Case No. 2:21-mc-00961
        DECLARATION OF JAN VAN VOORN IN SUPPORT OF ISSUANCE OF SUBPOENA PURSUANT
                                    TO 17 U.S.C. 512(h)
 Case 2:21-mc-00961-UA Document 1-1 Filed 05/24/21 Page 2 of 2 Page ID #:4




 1 The ACE Members, whether themselves or through subsidiaries and affiliates, own
 2 the copyrights in the below referenced copyrighted works.
 3        2.     The ACE Members (via the Motion Picture Association, Inc.) are
 4 requesting issuance of the attached proposed subpoena that would order Cloudflare,
 5 Inc. to disclose the identities, including names, physical addresses, IP addresses,
 6 telephone numbers, e-mail addresses, payment information, account updates and
 7 account histories of the users operating the following websites (see Exhibit A):
 8              Futemax.Gratis
 9              Multicanais.com
10        3.     The purpose for which this subpoena is sought is to obtain the identities
11 of the individuals assigned to these websites who have exploited ACE Members’
12 exclusive rights in their copyrighted motion pictures without their authorization.
13 This information will only be used for the purposes of protecting the rights granted
14 to ACE Members, the motion picture copyright owners, under Title II of the Digital
15 Millennium Copyright Act.
16
17        I declare under penalty of perjury under the laws of the United States of
18 America that the foregoing is true and correct to the best of my knowledge,
19 information or belief.
20        Executed at Redondo Beach, California, on May, 24, 2021.
21
22
23
                                                               Jan van Voorn
24
25
26
27
28
                                            -2-                      Case No. 2:21-mc-00961
         DECLARATION OF JAN VAN VOORN IN SUPPORT OF ISSUANCE OF SUBPOENA PURSUANT
                                     TO 17 U.S.C. 512(h)
